Citation Nr: 9917496	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-46 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for folliculitis as a result of exposure to herbicides.  The 
Board remanded this case in June 1998, and following 
completion of the requested development, the case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  The appellant had active service from October 1967 to 
August 1970 with service in the Republic of Vietnam during 
the Vietnam Era.

2. The appellant was treated for tinea, verruca and facial 
acne during service; these skin disorders were acute and 
transitory, and resolved without residuals.

3.  Folliculitis is currently diagnosed; prior post- service 
diagnoses have included pyoderma, seborrheic cysts, pruritus, 
acneform- type reddened areas, steroid acne, dermatitis, and 
epidermal inclusion cysts.

4.  Folliculitis, pyoderma, seborrheic cysts, pruritus, 
acneform- type reddened areas, steroid acne, dermatitis, and 
epidermal inclusion cysts, are not among the diseases legally 
presumed to be due to exposure to a herbicide agent, 
including Agent Orange.

5.  No medical evidence has been presented or secured to 
establish a nexus between folliculitis, or any other skin 
disorder, and active service, to include exposure to a 
herbicide agent in service.


CONCLUSION OF LAW

The claim for service connection for a skin disorder, to 
include chloracne, due to exposure to Agent Orange is not 
well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that he has chloracne, an acneform 
disease consistent with chloracne and/or soft- tissue sarcoma 
stemming from his exposure to Agent Orange in the Republic of 
Vietnam.  In the alternative, he claims that his current skin 
condition is "exactly the same" as the condition he was 
treated for during service.

In February 1998, the appellant testified before the 
undersigned to in- service treatment for a rash on the chin, 
neck and face in 1969.  This condition cleared following 
treatment with a salve and a "little bottle of expensive 
medicine."  He further testified to treatment for a 
recurrence of this rash, appearing on his chest and face, in 
1970.  Thereafter, he contends that he has suffered from a 
recurrent skin disorder which is subject to active and 
inactive stages approximately every two to three weeks.  He 
has been prescribed various topical ointments by both private 
and VA physicians, but his condition has never resolved.  His 
current skin disorder is "exactly the same" as the 
condition he was treated for during service.  He and his 
witness, C. W., both testified that he was told by two 
physicians that he suffered from some form of chloracne.

Service medical records do show referral to a dermatologist 
in September 1969.  During this time period, he was treated 
for tinea corporis and verruca vulgaris (common warts) over 
the right fingers, left shoulder and right calf.  In February 
1970, he presented for treatment for a rash on his face with 
pustules.  He was diagnosed with moderately severe acne which 
was treated with daily washings and, apparently, 
tetracycline.

On VA examination, dated in February 1971, the appellant 
reported a history of jungle rot, or sores, on his arms and 
legs which cleared up in April 1970.  Skin examination of the 
both forearms and arms showed no evidence of any skin 
lesions.  There were no lesions on the legs, but there was a 
well healed circular scar on the right leg which was a 
residual of some skin infection.  Diagnosis was of jungle rot 
of the skin not found, and a residual well healed circular 
scar on the right leg.

Private treatment records from Phillip Freedman, M.D., first 
show treatment for pyoderma on the chin in October 1978.  The 
appellant was also treated for seborrheic cysts on the back 
in 1984 and 1987.

VA outpatient treatment records show that, in the summer of 
1980, the appellant presented with complaint of pruritic rash 
on his legs, arms, hands, buttocks, stomach and back which 
had been present since approximately 1978.  However, he 
stated at a November 1980 VA examination that his skin 
problem had been recurrent over the past 10 years.  VA 
medical records show that, with respect to his skin, 
diagnoses have included pruritus, acneform- type reddened 
areas, steroid acne, dermatitis and epidermal inclusion 
cysts.  Biopsy of an epidermal inclusion cyst, conducted in 
January 1996, revealed that the "pathology could be 
consistent with chloracne given the appropriate clinical 
setting" but, nevertheless, it was noted that the classic 
histologic changes of closed comedones and follicular cysts 
ascribed to chloracne were not identified.  July 1997 punch 
biopsy findings revealed diagnoses of "chronic 
perifolliculitis and scarring," but elsewhere the pre- 
operative diagnosis of chloracne was indicated as "same" 
post- operatively.  His prescriptive medications included 
Cleocin T, medicated salves, Benadryl, topical steroids and 
anti- bacterial soap.

In August 1997, the appellant underwent a VA skin 
examination.  It is unclear from the examination report 
whether his claims folder was available for review.  The 
examiner reported that punch biopsy results in 1995 and 1997 
showed chronic perifolliculitis and scarring of the back and 
shoulders.  However, the classic changes of chloracne, which 
included closed comedones and follicular cysts, were not 
seen.  Skin examination revealed multiple, small erythematous 
papules, scars from biopsies, and scars from cysts, chronic 
perifolliculitis and acne distributed on the shoulders, back, 
buttocks and mid- chest.  His face appeared quite clear with 
only a few small scars, and there were no active lesions on 
the neck.  The VA examiner, per biopsy study, diagnosed the 
appellant's skin disorder as folliculitis and 
perifolliculitis.  It was the examiner's opinion that the 
biopsy could be consistent with chloracne, however, active 
changes of chloracne were not present at that time.  It was 
felt that his topical use of steroids and Lidex may be 
exacerbating his condition.

In September 1998, the appellant underwent VA skin diseases 
examination which included review of his claims folder.  Skin 
examination of the upper chest, superior shoulders and back 
revealed multiple follicular centric papules and pustules 
forming confluent plaques on a background of erythema 
comprising approximately 15 to 20 percent of the total body 
surface area.  Diagnosis was of folliculitis.  The examiner 
gave opinion that the distribution was highly suggestive of a 
steroid folliculitis or acneform eruption due to topical or 
oral use of steroids.  The eruption was consistent with 
biopsies performed in 1995, and the 1996 biopsy of an 
inclusion cyst appeared to be an isolated finding.  
Additionally, there was no evidence of open comedones or 
hypertrichosis, such as would be expected with a diagnosis of 
chloracne.

The examiner further reported the appellant's assertions that 
his present eruption was the same as he had in service.  
However, the reports in the service medical records only 
supported an acne- like eruption on the face.  Additionally, 
a July 1971 examination showed no evidence of any skin 
condition.  A "reddened skin eruption of the entire skin" 
was documented in 1980 and, at this time, the appellant 
stated that this was present for 11/2 years.  Based upon the 
evidence of record, the examiner opined that it did not 
appear that the present skin disorder was caused by exposure 
to herbicides, to include Agent Orange.  There was an 
undocumented visit to the dermatologist in 1969, and the 
appellant reported multiple visits to a private dermatologist 
following his discharge.  The examiner commented that, if the 
appellant was able to provide records documenting a similar 
eruption prior to 1980, then it would be more likely to 
conclude that the current skin disorder had its onset in 
service.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  For 
certain enumerated diseases, service connection may also be 
granted on a presumptive basis.  See 38 C.F.R. §§ 3.307 and 
3.309 (1998).  Where a veteran who served in the Republic of 
Vietnam during the Vietnam Era shows a current manifestation 
of a presumptive disease related to herbicide exposure, no 
more evidence is necessary to establish a well grounded 
claim.  Brock v. Brown, 10 Vet.App. 155, 162- 63 (1997).

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  VA laws and 
applicable regulatory provisions pertaining to Agent Orange 
and herbicide exposure stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

Recent VA medical evidence reveals that the appellant's skin 
disorder is currently diagnosed as folliculitis.  In the 
past, there have been diagnoses that have included pyoderma, 
seborrheic cysts, pruritus, acneform- type reddened areas, 
steroid acne, dermatitis, and epidermal inclusion cysts.  
However, the medical evidence does not demonstrate chloracne 
or other acneform disease consistent with chloracne.  
Clinical observation has failed to detect active changes 
consistent with chloracne and, in 1998, a VA dermatologist 
concluded that the 1996 VA biopsy results which suggested 
that the pathology of an epidermal inclusion cyst "could" 
be consistent with chloracne appeared to be an isolated 
finding.  The July 1997 post- operative diagnosis of 
"same", referring to a pre- operative diagnosis of 
chloracne, conflicts with the final, recorded biopsy 
diagnosis and was not considered a formal diagnosis by VA 
examiners.  The appellant's acneform disease is consistent 
with topical or oral use of steroids, not chloracne.  There 
is no showing of a diagnosis of soft- tissue sarcoma.

Based upon the above, the Board finds that the evidence of 
record fails to establish that the appellant currently 
manifests chloracne, an acneform disease consistent with 
chloracne and/or soft- tissue sarcoma.  Neither the currently 
diagnosed folliculitis, nor the other variously diagnosed 
skin disorders, are among the presumptive Agent Orange 
diseases listed under 38 C.F.R. § 3.309(e).  As such, the 
appellant is not entitled to service connection based upon 
the presumption that his skin disease is due to his exposure 
to herbicides.

Notwithstanding the fact that the foregoing presumption is 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  As stated above, 
service connection may be warranted for disease or disability 
incurred or aggravated during active service under the 
general laws and regulations governing VA compensation 
entitlement.  Id.; see 38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 1991).  

As stated above, the appellant does have a current 
diagnosable skin disorder, and his service medical records do 
show treatment for tinea, verruca and facial acne.  As such, 
the appellant satisfies the first two Caluza requirements 
necessary for a well grounded claim.

Nonetheless, upon reviewing the pertinent evidence, the Board 
fails to find any competent medical evidence of record which 
establishes a causal connection between the skin disorders 
for which the was treated in service and any post- service 
skin disorder, including the currently diagnosed 
folliculitis.  Following treatment for acne in February 1970, 
the remainder of service medical records are negative for 
complaint, treatment, manifestation or diagnosis of a skin 
disorder.  Also, a February 1971 VA examination of the skin 
showed no evidence of any of the in- service skin disorders.  
In fact, post- service treatment records first document 
treatment for pyoderma on the chin approximately eight years 
following separation from service.  A VA dermatologist, 
following physical examination and review of the claims 
folder in 1998, was unable to conclude that the appellant's 
current skin disorder was related to Agent Orange exposure 
and/or had its onset in service.  Furthermore, there is no 
medical evidence linking any of the skin disorders shown 
after service to service.  Accordingly, the Board finds that 
any acne or other skin disorder for which the appellant was 
treated in service was acute and transitory, and resolved 
without residuals.

In this case, the appellant has provided his own opinion, as 
well his lay account of doctor opinions, pertaining to his 
current manifestation of chloracne, an acneform disease 
consistent with chloracne and/or soft- tissue sarcoma.  He is 
also of the opinion that a nexus exists between his current 
skin disorder and active service.  He has testified to 
continuity of symptomatology since his separation from 
service, and he has provided the testimony of a witness who 
corroborates his lay account of the doctor opinions.  
However, his lay statements, speaking as they do to questions 
of medical diagnosis and/or etiology, are insufficient to 
well ground this claim.  Grottveitt, 5 Vet.App. at 93.  Any 
linkage of his current symptomatology to that displayed in 
service requires opinion from a medical practitioner.  See 
Savage v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) 
(1998) (medical expertise required to relate a current 
disability etiologically to post- service symptoms).  
Additionally, lay accounts of physician statements are 
insufficient to well ground claims.  See Warren v. Brown, 6 
Vet.App. 4, 6 (1993).  Accordingly, not all of the Caluza 
elements are present, and the claim must be denied as not 
well grounded.

Accordingly, the Board must deny the appellant's claim of 
service connection for a skin disorder, to include chloracne, 
due to exposure to Agent Orange.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where it 
is not well grounded, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  Here, the appellant has submitted 
his available private and VA medical records, he has 
testified before the undersigned, and he has been afforded VA 
skin disease examination which included review of his claims 
folder and opinion regarding the diagnosis and etiology of 
his skin disorder.  He has not referenced any existing 
evidence which arguably would well ground the claim, and, 
therefore, VA has no further duty under 38 U.S.C.A. 
§ 5103(a).


ORDER

A well grounded claim of service connection for a skin 
disorder, to include chloracne, due to exposure to Agent 
Orange not having been submitted, the claim is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

